                Case 2:20-cr-00123-JAM Document 24 Filed 08/04/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00123-JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   STEVEN LAWRENCE ROBINSON, and,                     DATE: August 4, 2020
     NATHANIEL OPONDO HUBBERT,                          TIME: 9:30 a.m.
15                                                      COURT: Hon. John A. Mendez
                                 Defendants.
16

17                                             STIPULATION
18         1.      By previous order, this matter was set for status on August 4, 2020.

19         2.      By this stipulation, defendants now move to continue the status conference until

20 September 1, 2020 at 9:30 a.m., and to exclude time between August 4, 2020, and September 1, 2020,

21 under Local Code T4.

22         3.      The parties agree and stipulate, and request that the Court find the following:

23                 a)     The government has represented that the discovery associated with this case

24         includes over eight gigabytes of evidence in electronic form, including police reports, pictures,

25         multiple hours of video footage, laboratory reports, search warrants, and a forensic cellular

26         phone report. The government has represented to defense counsel that it has provided the

27         majority of this initial discovery and anticipates providing the remaining initial discovery by

28         August 4, 2020.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00123-JAM Document 24 Filed 08/04/20 Page 2 of 3


 1                    b)    Counsel for defendants desire additional time consult with their clients, review the

 2           existing discovery, to discuss potential resolutions with their clients, and to otherwise prepare for

 3           trial.

 4                    c)    Counsel for defendants believe that failure to grant the above-requested

 5           continuance would deny them the reasonable time necessary for effective preparation, taking into

 6           account the exercise of due diligence.

 7                    d)    The government does not object to the continuance.

 8                    e)    Based on the above-stated findings, the ends of justice served by continuing the

 9           case as requested outweigh the interest of the public and the defendant in a trial within the

10           original date prescribed by the Speedy Trial Act.

11                    f)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12           et seq., within which trial must commence, the time period of August 4, 2020 to September 1,

13           2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15           of the Court’s finding that the ends of justice served by taking such action outweigh the best

16           interest of the public and the defendant in a speedy trial.

17 //

18 //

19 //

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              2
        PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00123-JAM Document 24 Filed 08/04/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: August 3, 2020                                    MCGREGOR W. SCOTT
                                                              United States Attorney
 6

 7                                                            /s/ ADRIAN T. KINSELLA
                                                              ADRIAN T. KINSELLA
 8                                                            Assistant United States Attorney
 9   Dated: August 3, 2020                                    /s/ MEGAN T. HOPKINS
                                                              MEGAN T. HOPKINS
10                                                            Counsel for Defendant
                                                              STEVEN LAWRENCE ROBINSON
11

12   Dated: August 3, 2020                                    /s/ KRESTA DALY
                                                              KRESTA DALY
13                                                            Counsel for Defendant
                                                              NATHANIEL OPONDO HUBBERT
14

15                                          FINDINGS AND ORDER
16          IT IS SO FOUND AND ORDERED this 3rd day of August, 2020.
17
                                                            /s/ John A. Mendez
18                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
